Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of August 22,
2012 (the “Commencement Date”), by and between Empire Resorts, Inc., a Delaware
corporation (the “Company”), and Nanette L. Horner (the “Executive”, and the
Company and the Executive collectively referred to herein as “the Parties”).

W I T N E S S E T H:

WHEREAS, the Company desires to continue to employ the Executive as Senior Vice
President, Chief Compliance Officer and Chief Counsel of the Company, and to
enter into an agreement embodying the terms of such employment (this
“Agreement”), and the Executive desires to continue employment with the Company,
subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:

1. Term. The term of employment under this Agreement shall be for the period
beginning on the Commencement Date and ending on the close of business on
December 31, 2014 (the “Term”), or such earlier date upon which the Executive’s
employment is terminated by either Party in accordance with the provisions of
this Agreement.

2. Employment.

(a) Position. As of the Commencement Date, the Executive shall be employed as
Senior Vice President, Chief Compliance Officer and Chief Counsel and/or such
other title or titles as may be granted by the Company. The Executive shall
perform such duties and responsibilities as may reasonably be assigned to her
from time to time by the Company’s Chief Executive Officer and, in the absence
of such assignment, such duties as are customary and commensurate with the
position held by the Executive. The Executive agrees to comply with the
Company’s written policies and procedures throughout the Term; provided,
however, that if any such policy or procedure conflicts with the terms of this
Agreement, the terms of this Agreement shall prevail. The Executive shall report
to the Company’s Chief Executive Officer.

(b) Obligations. The Executive agrees to (i) perform her duties faithfully and
devote substantially all of her full business time and attention to the business
and affairs of the Company; (ii) devote her skill and ability to promote the
interests of the Company; and (iii) carry out her duties in a competent and
professional manner. Anything herein to the contrary notwithstanding, nothing
shall preclude the Executive from: (i) serving on the boards of directors of
trade associations and/or charitable organizations; (ii) engaging in charitable
activities and community affairs; and

 

1



--------------------------------------------------------------------------------

(iii) managing her personal investments and affairs, provided that the
activities described in the preceding clauses (i) through (iii) do not
materially interfere with the proper performance of her duties and
responsibilities hereunder and do not prevent her from devoting substantially
all of her full business time and attention to the affairs of the Company.

3. Base Salary. The Company agrees to pay or cause to be paid to the Executive
during the Term a base salary at the rate of Two Hundred Fifteen Thousand
Dollars ($215,000) per year for the Term which may increase if in the sole
discretion of the Company’s Board of Directors (the “Board”) shall determine
based on a number of factors that the Executive’s performance warrants such an
increase (the base salary in effect shall be referred to herein as, the “Base
Salary”). Such Base Salary shall be payable, less applicable withholdings and
deductions, in accordance with the Company’s reasonable and customary payroll
practices applicable to its executive officers.

4. Bonus. The Executive shall be eligible to participate in any annual bonus
plan maintained by the Company for its senior executives on such terms and
conditions as may be determined from time to time by the Compensation Committee
of the Board. The payment of any such bonus shall be in the absolute discretion
of the Board and based on a number of factors including but not limited to
overall performance and profitability of the Company.

5. Additional Incentive.

(a) The Compensation Committee of the Board has previously approved the grant(s)
to Executive of options to purchase shares of the Company’s common stock (the
“Options”) pursuant to the Company’s 2005 Equity Incentive Plan (the
“Plan”). The per share exercise price applicable to the Options is 100% of the
Fair Market Value (as defined in the Plan) of a share of the Company’s common
stock on the grant date. The Options vest according to the terms of the
grant(s), subject to earlier vesting as provided herein and in the Plan. The
Options shall expire as set forth in the grant(s). Upon the occurrence of a
Change in Control (as defined below), the Options shall be deemed fully vested
and exercisable. In the event of any conflict between the terms and provisions
of this Section 5 and the Plan, the Plan shall govern.

(b) For the purposes of this Agreement, “Change in Control” shall have the same
meaning as in the Plan.

(c) Employee Benefits. The Executive shall be eligible to participate in all
employee benefit plans, practices and programs maintained by the Company and
made available to senior level executive officers generally and as may be in
effect from time to time, including any medical and health plans and any
equity-based incentive programs that may be put into place, subject, however, to
the terms and conditions of the various plans and programs and subject to the
determinations of any person or committee administering such plans and programs.
The Executive’s participation in such plans, practices and programs shall be on
the same basis and terms as are applicable to senior

 

2



--------------------------------------------------------------------------------

level executive officers of the Company generally. Such level of benefits shall
be at a level commensurate with her position. For the avoidance of doubt, the
Company shall be entitled to terminate or reduce any employee benefit enjoyed
pursuant to the provision of this Section, if such reduction is applicable to
all senior level executives of the Company who are at a level commensurate with
Executive’s position. Notwithstanding the foregoing, the Executive will not be
eligible to participate in any severance plan of the Company. The Executive
severance benefits, if any, are to be solely set forth in Sections
Section 9(b)(ii) and (iii).

6. Other Benefits.

(a) Vacation. During each calendar year of the Term, the Executive shall be
eligible to accrue paid vacation up to twenty (20) days in accordance with the
Company’s vacation policy for senior level executive officers, as it may be
amended from time to time. The Executive agrees that vacation time is to be
taken at such time(s) as shall not materially interfere with the Executive’s
fulfillment of her duties hereunder.

(b) Perquisites. The Executive shall be entitled to perquisites on the same
basis as provided to other senior level executive officers at the Company. In
addition to the foregoing and Section 7 below, the Company agrees to pay to the
Executive a travel and lodging allowance in the amount of $1200 per month,
payable on a monthly basis, to reimburse the Executive for gas, toll and lodging
expenses incurred by the Executive for travel to and from the Company’s
corporate headquarters.

7. Expenses. The Executive shall be entitled to receive prompt reimbursement on
not less than a monthly basis for all reasonable, ordinary and necessary
expenses incurred by her in connection with the performance of her duties
hereunder or for promoting, pursuing or otherwise furthering the business or
interests of the Company (including but not limited to travel costs, dining and
entertainment), in each case in accordance with policies established by the
Board from time to time in effect and upon receipt of appropriate documentation
of such expenses (which policies comply with the Section 409A Rules (defined
below in Section 11).

8. Termination.

(a) Death. The Executive’s employment hereunder shall terminate automatically
upon the Executive’s death.

(b) Disability. If during the Term of this Agreement, Executive becomes
physically or mentally unable to perform her duties for the Company hereunder
and such incapacity has continued for a total of ninety (90) consecutive days or
any one hundred twenty (120) days in a period of three hundred sixty-five
(365) consecutive days (“Disability”), then the Company shall have the right to
terminate Executive’s employment with the Company upon written notice to
Executive.

 

3



--------------------------------------------------------------------------------

(c) Cause. The Company shall be entitled to terminate the Executive’s employment
for “Cause.” For purposes of this Agreement, “Cause” shall mean that the
Executive: (i) pleads “guilty” or “no contest” to or is convicted of an act
which is defined as a felony under federal or state law or as a crime under
federal or state law which involves Executive’s fraud or dishonesty; (ii) in
carrying out her duties, engages in conduct that constitutes willful neglect or
willful misconduct; provided such plea, conviction, neglect or misconduct
results in material economic harm to the Company; (iii) fails to obtain or
maintain required licenses in the jurisdiction where the Company currently
operates or has plans to operate; (iv) willfully and intentionally fails to
perform the material responsibilities of the Executive’s position, (v) engages
in an act of dishonesty in the performance of her duties hereunder,
(vi) harasses or discriminates against the Company’s employees, customers, or
vendors in violation of Company policies with respect to such conduct;
(vii) engages in any conduct that is reasonably likely to cause harm to the
reputation of the Company; (viii) makes a material disclosure as defined by
Section 10(a)or (ix) materially breaches any term of this Agreement. In the
event any of the occurrences in (i) through (ix) above have occurred, the
Executive shall be given written notice by the Company of its intention to so
terminate her employment, such notice; (i) to state in detail the particular act
or acts or failure or failures to act that constitute the grounds on which the
proposed termination for Cause is based and (ii) to be given within sixty
(60) days after the Board knew of such acts or failures to act. In the event
such notice is timely given by the Company, the Executive shall have thirty
(30) days after the date that the notice is given in which to cure such conduct,
to the extent such cure is possible. For the avoidance of doubt, any of the
occurrences constituting Cause set forth in clauses (i), (ii) and (v) above
cannot be cured. No act or failure to act on Executive’s part will be considered
“willful” unless done, or omitted to be done by Executive not in good faith and
without reasonable belief that her action or omission was in the best interests
of the Company.

(d) Good Reason. The Executive may terminate her employment hereunder for “Good
Reason”, which is defined to include the following events arising without the
consent of the Executive: (A) a diminution in the Executive’s Base Salary; or
(B) any other action or inaction that constitutes a material breach of the terms
of this Agreement, as permitted under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). In the event any of the occurrences in
(A) through (B) above have occurred, the Company shall be given written notice
by the Executive of her intention to so terminate her employment, such notice;
(i) to state in detail the particular act or acts or failure or failures to act
that constitute the grounds on which the proposed termination for Good Reason is
based and (ii) to be given within thirty (30) days after the Executive knew of
such acts or failures to act. In the event such notice is timely given by the
Executive, the Company shall have thirty (30) days after the date that the
notice is given in which to cure such conduct, to the extent such cure is
possible. In the event that the Company is in default of a material term of this
Agreement or has diminished the Executive’s Base Salary, which default or
conduct remains uncured after the Company has received written notice of
Executive’s intention to terminate her employment to the Company, the Executive
shall have sixty (60) days from the date Executive knew of such acts or failures
to act that constitute the grounds on which the proposed termination for Good
Reason is based to terminate her employment for Good Reason.

 

4



--------------------------------------------------------------------------------

(e) Without Cause. The Company may terminate the Executive’s employment
hereunder without Cause at any time and for any reason (or for no reason) in the
Company’s sole discretion by giving the Executive a Notice of Termination (as
defined below). Such termination shall not be deemed a breach of this Agreement.

(f) Voluntary. Notwithstanding anything contained elsewhere in this Agreement to
the contrary, the Executive may terminate her employment hereunder at any time
and for any reason whatsoever (or for no reason) in the Executive’s sole
discretion by giving the Company a Notice of Termination (as defined
below). Such termination shall not be deemed a breach of this Agreement.

(g) Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision of this Agreement relied upon and which sets forth in reasonable
detail, if applicable, the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so
indicated. For purposes of this Agreement, no purported termination of
employment which requires a Notice of Termination shall be effective without
such Notice of Termination. The Termination Date (as defined below) specified in
such Notice of Termination shall be no less than thirty (30) days from the date
the Notice of Termination is given.

(h) Termination Date. “Termination Date” shall mean the date of the termination
of the Executive’s employment with the Company and specifically (i) in the case
of the Executive’s death, her date of death; (ii) in the case of a termination
of the Executive’s employment for Cause, the relevant date specified in
Section 8(c) of this Agreement; (iii) in the case of a termination of the
Executive’s employment for Good Reason, the relevant date specified in
Section 8(d) of this Agreement; (iv) in the case of the expiration of the Term
of this Agreement in accordance with Section 1, the date of such expiration; and
(v) in all other cases, the date specified in the Notice of Termination.

9. Compensation Upon Termination of Employment.

(a) For Cause; Without Good Reason. If during the Term of this Agreement, the
Executive’s employment under this Agreement is terminated by the Company for
Cause or by the Executive without Good Reason (and other than by reason of the
Executive’s death or Disability), the Company’s sole obligation hereunder shall
be to pay the Executive the following amounts earned hereunder but not paid as
of the Termination Date:

(i) the Executive’s Base Salary through the Termination Date;

(ii) reimbursement of any and all reasonable, ordinary, and necessary expenses
incurred in connection with the Executive’s duties and responsibilities under
this Agreement and for which the Company received appropriate prior to the
Termination Date; and

 

5



--------------------------------------------------------------------------------

(iii) any benefits to which Executive may be entitled to under the plans and
programs described in Section 5(c) as of the Termination Date in accordance with
the terms of such plans and programs.

(iv) subsections (i) through (iii) shall be referred to collectively as the
“Accrued Obligation.”

(b) Without Cause or for Good Reason. If the Executive’s employment hereunder is
terminated by the Executive for Good Reason or by the Company without Cause, the
Company’s sole obligation hereunder shall be to pay the Executive the following
amounts:

(i) the Accrued Obligation;

(ii) a pro-rata portion (based on the days worked by the Executive during the
applicable year) of any bonus awarded pursuant to any annual bonus plan
maintained by the Company for its senior executives to which the Executive would
have been entitled had she not been terminated, which shall be paid at such time
as other participants in the bonus plan are paid their respective bonuses in
respect of that fiscal year, but no later than March 15 of the calendar year
following the Termination Date;

(iii) The Executive’s Base Salary for the following period (the “Salary
Continuation Period”): (A) in the event that Executive’s employment hereunder is
terminated prior to the occurrence of a Change in Control, the lesser of
(x) eighteen (18) months following such termination or (y) the remaining
duration of the Term; or (B) in the event that Executive’s employment hereunder
is terminated on or following the occurrence of a Change in Control, the greater
of (x) twenty-four (24) months following such termination or (y) the remaining
duration of the Term; in each instance such amount payable in equal installments
in accordance with the Company’s payroll practices applicable to its executive
officers which payments shall commence on the earlier of the first payroll date
following the 75th day after the Termination Date, or thirty (30) days after the
effective date of the Release referenced below in Section 9(g). The first
payment pursuant to this Section 9(b)(iii) shall include those payments that
would have previously been paid if the payments described in this Section had
begun on the first payroll date following the Termination Date. This timing of
the commencement of payments pursuant to this Section 9(b)(iii) is subject to
Section 11 below; and

(iv) that portion of any Options that is unvested on the Termination Date shall
be deemed vested on the Termination Date and such Options shall remain
outstanding through the remainder of the original 5 year term.

 

6



--------------------------------------------------------------------------------

(c) Disability. If the Executive’s employment hereunder is terminated by the
Company by reason of the Executive’s Disability, the Company’s sole obligation
hereunder shall be to pay the Executive the following amounts:

(i) the Accrued Obligation; and

(ii) any accrued benefits under the Company’s regular and any supplemental
long-term disability plan or plans; and

(iii) that portion of any Options that is unvested on the Termination Date shall
be deemed vested on the Termination Date and such Options shall remain
outstanding through the remainder of the original 5 year term.

(d) Death. If the Executive’s employment hereunder is terminated due to her
death, the Company’s sole obligation hereunder shall be to pay the Accrued
Obligation to the person or persons designated in writing by the Executive to
receive such payment, or if no such designation was made, the Executive’s
estate. In addition, that portion of the Options that is unvested on the
Termination Date shall be deemed vested on the Termination Date and such Options
shall remain outstanding through the remainder of the original 5 year term.

(e) Continuation of Employee Benefits. Notwithstanding anything to the contrary,
in addition to any amounts payable above, the Company shall subject to the
Executive’s group coverage continuation rights under the Consolidated Omnibus
Reconciliation Act (“COBRA”), the Company shall fully subsidize the cost of all
COBRA premiums during the Salary Continuation Period and the Company shall
continue to provide the Executive, during the Salary Continuation Period with
any other benefits set forth under Section 5(c) as though the Executive’s
employment had not terminated (to the extent such coverage may be continued
under the terms of such plans and programs and exclusive of participation in any
Section 401(k) Plan or any other plans for severance benefits). The Executive
may continue COBRA coverage at the Executive’s sole cost for any remaining COBRA
period after the Salary Continuation Period. Notwithstanding the foregoing and
subject to Executive’s group health plan coverage continuation rights under
COBRA, the Company’s obligation to provide the continuation of benefits under
this Section shall be reduced to the extent the same types are received or made
available to Executive under the plans, programs or arrangements of a subsequent
employer or is otherwise received by Executive during such period. The Executive
shall have the obligation to notify the Company, during the Salary Continuation
Period, that she is eligible for, entitled to or receiving such benefits from a
subsequent employer or is otherwise receiving such benefits.

(f) No Mitigation; No Offset. In the event of any termination of her employment
hereunder, the Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
provided to the Executive in any subsequent employment, except as provided in
Section 9(e) of this Agreement.

 

7



--------------------------------------------------------------------------------

(g) Release. Any other provisions of this Agreement notwithstanding,
Section 9(b)(ii) and (iii) shall not apply unless and until: (i) Executive has
executed and delivered a full and complete general release of all claims in such
form as is reasonably requested by the Company which Executive has not revoked
in any time frame provided in the general release; and (ii) Executive has
returned all the Company’s property. Any obligation on the part of the Company
for payments pursuant to Section 9(b)(ii) and (iii), shall cease if the
Executive is in violation of the provisions of Section 10 below.

(h) Timing of Payments. Other than the benefits provided for in Section 9(e)
above, unless otherwise specifically indicated herein, the payments provided for
in this Section 9 shall begin within ninety (90) days of the termination of the
Executive’s employment with the Company provided the Executive has not revoked
acceptance of the releases set forth in Section 9(g).

(i) Limitation on Benefits. Notwithstanding anything to the contrary contained
in this Agreement, to the extent that any of the payments and benefits provided
for under this Agreement or any other agreement or arrangement between the
Company and the Executive (collectively, the “Payments”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this Section 9(i), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Payments shall be payable either (i) in full
or (ii) as to such lesser amount which would result in no portion of such
Payments being subject to excise tax under Section 4999 of the Code; whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
Executive’s receipt on an after-tax basis, of the greatest amount of benefits
under this Agreement, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code. Unless the Executive and the
Company otherwise agree in writing, any determination required under this
Section shall be made in writing by the Company’s independent public accountants
(the “Accountants”), whose determination shall be conclusive and binding upon
the Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely in
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section. If the limitation set forth in this
Section 9(i) is applied to reduce an amount payable to the Executive, and the
Internal Revenue Service successfully asserts that, despite the reduction, the
Executive has nonetheless received payments which are in excess of the maximum
amount that could have been paid to the Executive without being

 

8



--------------------------------------------------------------------------------

subjected to any excise tax, then, unless it would be unlawful for the Company
to make such a loan or similar extension of credit to the Executive, the
Executive may repay such excess amount to the Company as though such amount
constitutes a loan to the Executive made at the date of payment of such excess
amount, bearing interest at 120% of the applicable federal rate (as determined
under section 1274(d) of the Code in respect of such loan).

(j) Valuation of Non-Competition Obligations. The Company shall make reasonable
efforts to cooperate with the Executive with regard to the value for tax
purposes of the Executive’s non-competition obligations under this Agreement.

10. Employee Covenants.

(a) Unauthorized Disclosure. The Executive shall not, during the Term of this
Agreement and thereafter, make any Unauthorized Disclosure (as defined
below). For purposes of this Agreement, “Unauthorized Disclosure” shall mean
disclosure by the Executive without the prior written consent of the Board to
any person, other than an employee of the Company or a person to whom disclosure
is reasonably necessary or appropriate in connection with the performance by the
Executive of her duties hereunder, of any confidential information relating to
the business or prospects of the Company, including, but not limited to, any
information with respect to any of the Company’s customers, products, finances
or financial projections, methods of distribution, strategies, business and
marketing plans and business policies and practices, including information
disclosed to the Company by others under agreements to hold such information
confidential (the “Confidential Information”). Notwithstanding the foregoing,
the Executive may disclose Confidential Information (i) to the extent such
disclosure is or may be required by law, but only after providing (A) notice to
the Company of any third party’s request for such information, which notice
shall include the Executive’s intent with respect to such request, and (B) to
the extent possible under the circumstances, sufficient opportunity for the
Company to challenge or limit the scope of the disclosure, or (ii) in confidence
to an attorney, accountant or other advisor for the purpose of securing
professional advice concerning the Executive’s personal matters, provided that
such attorney or other advisor agrees to observe these confidentiality
provisions. Confidential Information shall not include the use or disclosure by
the Executive of any information known generally to the public or known within
the Company’s trade or industry (other than as a result of any direct or
indirect action or inaction by the Executive or any disclosure by the Executive
in violation of this Section 10(a)). This confidentiality covenant has no
temporal, geographical or territorial restriction.

(b) Non-Competition. The Executive shall not, during the Term of this Agreement
and during the Non-Competition Period (as defined below), directly or
indirectly, without the prior written consent of the Board, own, manage,
operate, join, control, be employed by, consult with or participate in the
ownership, management, operation or control of, or be connected with (as a
stockholder, partner, or otherwise) any business competing with, or
substantially similar to, the businesses of Company and its

 

9



--------------------------------------------------------------------------------

present and future subsidiaries, joint ventures, partners or other affiliates
(except that affiliates that are in a business unrelated to the Company’s
business shall not be included)(the “Empire Companies”), as such businesses
exist within 60 miles of the location in which any such entity conducts, or is
actively investigating the possibility of conducting, its businesses as of the
beginning of the Non-Competition Period. Notwithstanding the foregoing, the
provisions of this Section 10(b) shall not be deemed to prohibit the Executive’s
ownership of up to 2% of the total shares of all classes of stock outstanding of
any publicly held company.

(c) Non-Solicitation. During the period from the termination of the Executive’s
employment with the Company through the one year anniversary of the date of
termination, the Executive shall not, directly or indirectly, alone or in
conjunction with another person, (i) hire, solicit, retain, compensate or
otherwise induce or attempt to induce any individual who is an employee of any
of the Empire Companies, to leave the employ of the Empire Companies or in any
way interfere with the relationship between any of the Empire Companies and any
employee thereof, (ii) hire, engage, send any work to, place orders with, or in
any manner be associated with any supplier, contractor, subcontractor or other
business relation of any of the Empire Companies if such action by the Executive
would have a material adverse effect on the business, assets or financial
condition of any of the Empire Companies, or materially interfere with the
relationship between any such person or entity and any of the Empire Companies,
or (iii) solicit or accept business from any customer of any of the Empire
Companies. In connection with the foregoing provisions of this Section 10, the
Executive represents that her experience, capabilities and circumstances are
such that such provisions will not prevent her from earning a livelihood. The
Executive further agrees that the limitations set forth in this Section 10
(including, without limitation, time and territorial limitations) are reasonable
and properly required for the adequate protection of the current and future
businesses of the Empire Companies.

(d) Non-Competition Period. For purposes of this Agreement, the “Non-Competition
Period” means the period from the termination of the Executive’s employment with
the Company through (i) in the case of a termination without Cause by the
Company, the end of the Salary Continuation Period, (ii) in the case of a
voluntary termination by the Executive without Good Reason, one (1) year
following the date of such termination, (iii) in the case of Executive
terminating her employment for Good Reason, the end of the Salary Continuation
Period (iv) in the case of a termination by the Company with Cause, for one
(1) year following such termination and (v) in the case of the expiration of the
Term, for three months (3) months following the expiration of the Term.

(e) Remedies. The Executive agrees that any breach of the terms of this
Section 10 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law. The Executive therefore
also agrees that in the event of said breach or any threat of such a breach, the
Company shall be entitled to seek an immediate injunction and restraining order
to prevent such breach or continued breach by the Executive, in addition to any
other remedies to which the

 

10



--------------------------------------------------------------------------------

Company may be entitled at law or in equity. The Executive and the Company
further agree that the provisions of the covenants not to compete and solicit in
this Section 10 are reasonable and that the Company would not have entered into
this Agreement but for the inclusion of such covenants herein. Should a court
determine, however, that any provision of the covenants is unreasonable, either
in period of time, geographical area, or otherwise, the Parties agree that such
covenants should be interpreted and enforced to the maximum extent which such
court deems reasonable and such determination shall have no effect upon, and
shall not impair the enforceability of, any other provision of this Agreement.
The existence of a claim, charge, or cause of action by the Executive against
the Company shall not constitute a defense to the enforcement by the Company of
the foregoing confidentiality, non-competition, and non solicitation sections.

11. Section 409A. It is the intention of the Parties that this Agreement be
exempt from or comply strictly with the provisions of Section 409A of the Code,
and Treasury Regulations and other Internal Revenue Service guidance promulgated
thereunder (the “Section 409A Rules”). Consistent with that intention, all
references hereunder to termination of the Executive’s employment with the
Company shall mean separation from the service of the service recipient under
the 409A Rules. Further, to the extent the Executive is a specified employee
under the 409A Rules, any payments of deferred compensation within the meaning
of the 409A Rules will be deferred and accumulated for a period of six
(6) months and one (1) day and will be paid in a lump sum on such date, unless
the Executive dies within such period, in which event payment will be made upon
her death. Thereafter, the normal schedule for the remaining payments will
commence. In addition, Executive’s entitlement to the payments of the severance
benefits described in Section 9(b)(iii) shall be treated as the entitlement to a
series of separate payments for purposes of the Section 409A Rules. Accordingly,
this Agreement, including, but not limited to, any provisions relating to
severance payments, may be amended from time to time as may be necessary or
appropriate to comply with the Section 409A Rules.

12. Withholding of Taxes. The Company may take such actions as are reasonably
appropriate or consistent with applicable law and the Plan in connection with
any compensation paid pursuant to this Agreement with respect to the withholding
of any taxes (including income or employment taxes) or any other tax matters,
including, but not limited to, requiring the Executive to furnish to the Company
any applicable withholding taxes prior to the issuance of stock pursuant to an
option grant or the vesting of restricted stock.

13. Indemnification; Insurance; Limitation of Liability.

(a) The Company agrees that if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to

 

11



--------------------------------------------------------------------------------

employee benefit plans, the Executive shall be indemnified and held harmless by
the Company to the fullest extent legally permitted or authorized by the
Company’s certificate of incorporation, by-laws or resolutions of the Board
against all cost, expense, liability and loss (including, without limitation,
attorneys’ fees, judgments, fines, ERISA excise taxes or other liabilities or
penalties and amounts paid or to be paid in settlement) reasonably incurred or
suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even if he has ceased to be a director,
member, employee or agent of the Company or other entity and shall inure to the
benefit of the Executive’s heirs, executors and administrators. The Company
shall advance to the Executive all costs and expenses incurred by her in
connection with a Proceeding within a reasonable time after submission of
reasonable documentation of such costs and expenses. Such request shall include
an undertaking by the Executive to repay the amount of such advance if it shall
ultimately be determined that he is not entitled by law to be indemnified
against such costs and expenses; provided that the amount of such obligation to
repay shall be limited to the after-tax amount of any such advance except to the
extent the Executive is able to offset such taxes incurred on the advance by the
tax benefit, if any, attributable to a deduction realized by her for the
repayment. The Company shall not be responsible under this Agreement to
indemnify the Executive for any costs or expenses incurred by the Executive:
(i) on account of acts which, at the time taken, were known or believed by the
Executive to be clearly in conflict with the Company’s best interests or (ii) in
a Proceeding by right or in the right of the Company to procure a judgment in
its favor against the Executive if Executive acted without good faith.

(b) Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any Proceeding concerning payment of amounts claimed by the Executive under
Section 13(a) above that indemnification of the Executive is proper because he
has met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or stockholders) that the
Executive has not met such applicable standard of conduct, shall create a
presumption in any judicial proceeding that the Executive has not met the
applicable standard of conduct.

(c) The Company agrees to continue and maintain director’s and officer’s
liability insurance policy covering the Executive, until such time as actions
against the Executive are no longer permitted by law, with terms and conditions
no less favorable than the most favorable coverage then applying to any other
senior level executive officer or director of the Company.

14. Representations.

(a) The Executive represents and warrants that he has the free and unfettered
right to enter into this Agreement and to perform her obligations under it and
that he knows of no agreement between her and any other person, firm or
organization, or any law or regulation, that would be violated by the
performance of her obligations under this Agreement. The Executive represents
that in connection with the Executive’s

 

12



--------------------------------------------------------------------------------

employment with the Company, the Executive shall not use or disclose any trade
secrets or other proprietary information or intellectual property in which a
prior employer or company has any right, title or interest and your employment
with the Company will not infringe or violate the rights of any prior employer
or company. The Executive represents and warrants to the Company that he has
returned all property and confidential information belonging to any prior
employer, other than confidential information that has become generally known to
the public or within the relevant trade industry.

(b) The Company represents and warrants that it is duly formed or organized,
validly existing and in good standing under the laws of the State of Delaware
and is registered or qualified to conduct business in all other jurisdictions in
which the failure to be so registered or qualified would adversely affect the
ability of the Company to perform its obligations under this Agreement. The
Company has taken all company action required to execute, deliver and perform
this Agreement and to make all of the provisions of this Agreement the valid and
enforceable obligations they purport to be and has caused this Agreement to be
executed by a duly authorized officer of the Company. All consents and approvals
by any third party required to be obtained by the Company in order for it to be
authorized to enter into and consummate this Agreement have been obtained and no
further third party approvals or consents are required to consummate this
Agreement. Execution and delivery of this Agreement and all related documents,
and performance of the obligations hereunder by the Company do not conflict with
any provision of any law or regulation to which the Company or any of its
affiliates are subject, conflict with or result in a breach of or constitute a
default under any of the terms, conditions or provisions of any agreement or
instrument to which the Company or any of its affiliates are a party or by which
the Company is bound or any order or decree applicable to the Company, or result
in the creation or imposition of any lien on any assets or property of the
Company, and/or which would materially and adversely affect the ability of the
Company to perform its obligations under this Agreement. The Company has
obtained all consents, approvals, authorizations or orders of any court or
governmental agency or body, if any, required for the execution, delivery and
performance by the Company of this Agreement.

15. Successors and Assigns.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “the Company” as
used herein shall include any such successors and assigns. The term “successors”
and “assigns” as used herein shall mean a corporation or other entity acquiring
or otherwise succeeding to, directly or indirectly, all or substantially all the
assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, her beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.

 

13



--------------------------------------------------------------------------------

16. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, and addressed as follows:

To the Executive:

Nanette L. Horner,

at the address in the payroll records of the Company

With a copy to:

[                     ]

To the Company:

Empire Resorts, Inc.

c/o Monticello Casino and Raceway, Route 17B

P.O. Box 5013

Monticello, New York 12701

17. Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Executive and the Company hereunder
shall survive any termination of the Executive’s employment.

18. Waiver. The waiver by either Party of a breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach. The
failure of a Party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing and signed by the Executive and the Company.

19. Governing Law. Subject to Section 12, this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New York
without giving effect to the conflict of law principles thereof. Any action,
suit or other legal proceeding that is commenced to resolve any matter arising
under or relating to any provision of this Agreement shall be submitted to the
exclusive jurisdiction of any state or federal court in New York County.

 

14



--------------------------------------------------------------------------------

20. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

21. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes all prior agreements, understandings and
arrangements, oral or written, between the Parties with respect to the subject
matter hereof. This Agreement may be executed in one or more counterparts.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

EMPIRE RESORTS, INC.

By:

 

/s/ Joseph A. D’Amato

Name:

 

Joseph A. D’Amato

Title:

 

Chief Executive

EXECUTIVE:

/s/ Nanette L. Horner

 

15